Citation Nr: 0711437	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

D. Bredehorst







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to July 1965 and from September 1965 to October 
1986.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision that granted service connection for left ear hearing 
loss (and assigned a 0 percent rating for bilateral hearing 
loss) and a December 2003 rating decision that denied service 
connection for tinnitus.  The veteran requested a 
videoconference hearing before a Veterans Law Judge.  He 
failed to report for such hearing scheduled in March 2006.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, and the evidence 
does not show that the veteran's current tinnitus is related 
to his service.

2.  The veteran has Level II hearing acuity in the right ear 
and level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.85, Diagnostic Code (Code) 6100 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An October 2003 letter (prior to the RO's initial 
adjudication of these claims) informed the veteran of the 
evidence and information necessary to substantiate the 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit relevant evidence in 
his possession.  

While the veteran was not provided notice regarding 
disability ratings or the effective dates of awards with 
respect to tinnitus (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)), the decision below denies (and does 
not grant) service connection for tinnitus; neither the 
rating for nor the effective date of an award of service 
connection for such disability is a matter for consideration.  
Regarding hearing loss, that appeal from a rating decision 
that granted service connection and assigned the initial 
rating and effective date of the award.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  Id.  

An October 2004 statement of the case (SOC) outlined the 
regulation implementing the VCAA, and also notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the basis for the denial of the claims.  The 
veteran has received all critical notice, and has had ample 
opportunity to participate in the process (i.e., respond 
and/or supplement the record) after notice was given.  A July 
2005 SSOC readjudicated the matters after all critical notice 
was given.  The veteran is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran.   VA 
arranged for the veteran to be examined.  VA's duty to assist 
is met.   Accordingly, the Board will address the merits of 
these claims.

II. Factual Background

No pertinent abnormalities are noted in the report of the 
veteran's service enlistment examination or in associated 
medical history report.  His service medical records are 
silent for any tinnitus complaints, findings, or diagnosis.

Service connection for right ear high frequency hearing loss 
(rated 0 percent) was granted by a June 1987 rating decision. 

On November 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
60
LEFT
10
15
20
55
65

The average puretone thresholds in decibels were 38, right 
ear and 39, left ear.  Speech recognition ability was 90 
percent, right ear and 94 percent, left ear.  The veteran 
complained of difficulty hearing voices in normal 
conversation.  He also reported having tinnitus in the left 
ear only that was intermittent and was characterized by a 
clicking sound.  He indicated that this began in the military 
and that it was due to loud engines and gunfire in service.  
The physician opined that the veteran's clicking tinnitus, 
regardless of its perceived onset time, was not associated 
with noise exposure.  The examiner explained that clicking 
tinnitus was not associated with noise exposure and that the 
veteran experienced it so infrequently that it could not be 
associated with any particular event or condition.  The 
examiner related hearing loss in both ears to the veteran's 
military service.

The veteran submitted copies of December 2004 and March 2005 
private audiograms.  The audiological findings were not 
interpreted, and there is no indication that the testing was 
conducted in accordance with regulatory standards.  

III. Legal Criteria and Analysis

Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

There is no evidence that the veteran's tinnitus was 
manifested in service.  Service medical records are 
completely silent for tinnitus complaints or diagnosis.  
Tinnitus was not diagnosed until November 2003.  Hence, 
service connection for tinnitus on the basis that it became 
manifest in service, and persisted, is not warranted.  

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the veteran's tinnitus and his service is 
the November 2003 VA examiner's opinion to the effect that it 
is unrelated to noise trauma in service.  There is no 
competent evidence to the contrary.  Furthermore, the fact 
that the disability was not manifested until many years after 
service is, of itself, a factor against a finding that it is 
service connected.  Because he is a layperson, untrained in 
determining medical etiology, the veteran's own belief that 
his tinnitus is related to service is not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155.  The evaluation for hearing 
impairment is determined under 38 C.F.R. §§ 4.85, 4.86.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here (insofar as 
bilateral hearing loss is concerned), separate ("staged") 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings have not been assigned in this case, 
and since there is only one audiological evaluation 
appropriate for rating purposes during the appellate period, 
staged ratings are not indicated.
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. § 
4.85.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more. See 38 C.F.R. 
§ 4.86(a)(b).  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for 
hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Assessing the VA audiometry findings under 38 C.F.R. § 4.85, 
Table VI results in numeric designations of Level II hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  Under Table VII, Code 6100, these findings warrant 
a zero percent rating.  An exceptional pattern of hearing 
loss (as specified in 38 C.F.R. § 4.86), which would permit 
rating under alternate criteria, likewise is not shown.  [It 
is noteworthy that the private audiometry charts submitted 
have not been interpreted, and there is no indication that 
the testing was conducted in accordance with the regulatory 
guidelines for evaluating hearing loss disability.  They do 
appear to show the greatest puretone shifts occur in the 
higher frequencies (above the conversational frequencies 
considered in rating hearing loss disability.]

Based on the foregoing, a compensable rating for the 
veteran's bilateral hearing loss is not warranted at any time 
during the appeal.  


ORDER

Service connection for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


